Citation Nr: 9918693	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-29 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected hammer toes, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to 
August 1979 and from June 1980 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, denied the appellant's claim for an increased 
(compensable) disability rating for service-connected hammer 
toes.  

In April 1998, the RO issued a rating decision that granted 
an increased disability rating of 10 percent, effective 
October 1996, for the appellant's service-connected hammer 
toes.  Thereafter, the appellant noted his continuing 
disagreement with this rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected hammer toes are currently 
manifested by: an antalgic gait, a left foot with the medial 
aspect of the small toe sutured to the lateral aspect of the 
fourth toe, which has 10 degrees of lateral angulation at the 
proximal interphalangeal joint; tender calluses under the 
small toes, bilaterally; well-healed surgical scars; and 
complaints of pain in the feet after prolonged standing. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected hammer toes have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.71, Diagnostic Codes 5282 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim for an increased disability rating for 
his service-connected hammer toes is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  That is, he 
has presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
II.  Factual Background

The veteran served on active duty in the United States Air 
Force from August 1976 to August 1979 and from June 1980 to 
November 1991.  The veteran's service medical records 
revealed, in part, multiple foot surgeries.  A physical 
evaluation board report, dated September 1991, noted a 
diagnosis of bilateral hammer toes, stable, not unfitting.

In June 1992, the RO issued a rating decision granting 
service connection for hammer toes and assigned thereto a 
noncompensable (0 percent) disability rating, effective 
November 1991.

In October 1996, the veteran filed his current claim for an 
increased disability rating for his service-connected hammer 
toes.  Medical treatment reports, dated September 1995 
through March 1998, were retrieved from VA medical centers in 
Biloxi, Mississippi, and Mobile, Alabama.  A review of these 
treatment records revealed treatment for a variety of 
conditions.  A November 1995 treatment report noted that the 
veteran underwent debridement of the toenails.  An August 
1996 treatment report noted a reduction of a plantar callus.  
In October 1996, the veteran incurred a puncture wound to his 
left foot.  The veteran was cleared to return to work two 
weeks after this injury.

In March 1998, a VA examination for feet was conducted.  The 
report of this examination noted the veteran's history of 
surgery on the last two toes of both feet.  The report noted 
the veteran's subjective complaints of painful weight bearing 
and tender calluses under the small toes of both feet.  The 
report also noted that he was employed as a maintenance man 
at an apartment complex and that he is "on his feet 

all day."  Physical examination revealed:

Station and gait - he moves about with an 
antalgic gait.  Examination of the left 
foot reveals that the medial aspect of 
the small toe was sutured to the lateral 
aspect of the fourth toe.  He has a 
tender callosity under the fifth toe 
[metacarpal phalangeal] joint.  At the 
fourth toe, he has 10 degrees of lateral 
angulation at the [proximal 
interphalangeal] joint.  He has 20 
degrees of flexion.  There is minimal 
motion of the left fifth toe.  
Examination of the right foot reveals a 
tender callous under the fifth toe 
metatarsal head.  Minimal active motion 
of the small toe.  His surgical scars 
[are] well-healed. 

X-ray examination of the right foot revealed degenerative 
disease of the proximal interphalangeal joints of the third 
and fourth toes and a probable ainhum formation of the fifth 
toe.  X-ray examination of the left foot revealed 
degenerative disease of the fourth and fifth toes and 
probable pes planus.  The examination report concluded with 
an impression of status post arthroplasty for hammer toes.  
The examiner also noted that the veteran experiences 
increased pain with weight bearing, which could further limit 
functional ability during flare-ups or if he has to be on his 
feet for long periods of time.  

In February 1998, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that standing up for 
extended periods of time causes his feet to swell and become 
painful.  He also indicated he wears special shoes for this 
condition and that he frequently develops calluses.  

In March 1998, the veteran was hospitalized following 
complaints of left arm twitching.  An admission report, dated 
March 1998, noted that the veteran's extremities were 
symmetrical, with a full range of motion and strength.  A 
medical history and physical, conducted in March 1998, noted 
that the veteran "has full use of all extremities."  A 
diagnosis of noninsulin dependent diabetes mellitus was 
given.  In March 1999, a VA examination for diabetes mellitus 
was conducted.  The report of this examination noted, in 
pertinent part, that the veteran's extremities, including 
feet, were normal.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected hammer toes are currently 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
5282.  Diagnostic Code 5282 provides that when all toes are 
affected, unilaterally without claw foot, a 10 percent 
evaluation is warranted.  When single toes are affected, the 
disorder is noncompensable.

Other foot injuries are evaluated as 30 percent disabling 
where severe, 20 percent disabling where moderately severe, 
and 10 percent disabling where moderate. Injuries resulting 
in actual loss of the use of the foot are rated as 40 percent 
disabling. 38 C.F.R. § 4.71a, DC 5284.

Upon review of the record, the Board finds that the veteran's 
service-connected hammer toes are appropriately evaluated at 
the currently assigned 10 percent disability level.  The 
veteran's most recent VA examination for feet, performed in 
March 1998, did not show involvement of all toes on either 
foot.  Physical examination of the left foot revealed that 
the medial aspect of the small toe was sutured to the lateral 
aspect of the fourth toe.  The report noted that there was 10 
degrees of lateral angulation at the proximal interphalangeal 
joint of the left fourth toe. The examination report also 
noted that the veteran had tender callosities, under the 
fifth toes, bilaterally, and that his surgical scars were 
well-healed.

Although the functional loss exhibited by the veteran's 
service-connected hammer toes justifies the currently 
assigned 10 percent disability rating, a higher disability 
rating is not warranted.  At the hearing herein, the veteran 
testified that his feet swell and become painful only after 
standing on them for an extended period of time.  Moreover, 
the March 1998 VA examination noted that the veteran was 
employed as a maintenance man at an apartment complex and 
that this position required that he be "on his feet all 
day."  A treatment report, dated March 1998, noted that the 
veteran has full use of all extremities.  The outpatient 
treatment reports of record also reflect very little 
treatment or complaints relating to this condition over the 
past several years.

As the regulations provide for a noncompensable evaluation 
where single toes are involved, and only provide for a 10 
percent evaluation where all of the toes are involved 
(unilaterally), the Board finds that a no more than 10 
percent evaluation is appropriate in this instance. See 38 
C.F.R. § 4.71, DC 5282.  

The Board finds that there is no evidence of record to show 
that the veteran's foot pain effects his employability in 
ways not contemplated by the criteria established under the 
Rating Schedule.  The veteran testified that he remains 
employed in a position that requires him to be on his feet 
all day.  Furthermore, there is no evidence to indicate that 
the hammer toe condition affects his earning capacity by 
requiring frequent hospitalizations.  Thus, the Board finds 
that in this case, the disability picture is not so 
exceptional or unusual so as to warrant an evaluation on an 
extraschedular basis.  It has not been shown that the 
veteran's hammertoe condition has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization. 38 C.F.R. § 3.321(b).




	(CONTINUED ON NEXT PAGE)



ORDER

An increased disability rating in excess of 10 percent for 
service-connected hammer toes is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

